DETAILED ACTION
Claims 1-20 were filed with the amendment dated 10/26/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Response to Arguments
Applicant’s amendments dated 10/26/2022 overcome the previously set forth claim objections and 35 USC 112b rejections.
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive.  Applicant argues that Langkjaer (WO2010099795) fails to cure the deficiencies of Choi (US Pat Pub. No. 2013/0319484) and Best (US Pat. Pub. No. 2008/0257430).
Applicant argues (page 8) that Langkjaer merely teaches that recess 264 extends around the sealing element 260 and that is different from a first sealing member, a second sealing member and a disc guide as required in amended claims 1 and 12. (Examiner notes that this argument appears to be directed to Best, not Langkjaer).  However, that argument is not persuasive.  First, Choi discloses a second sealing member (6432a) and a disc guide (section around 6432a).  Second, Best teaches a first sealing member (260) that is disposed on an end surface of the disc that faces the inlet.  The combination of Choi with Best and Langkjaer results in a change of the disc and sealing member so that the sealing member is on an end surface of the disc to seat on an inlet seat.  
Applicant further argues that the combination of references do not recognize the problems of the claims (Remarks page 8).  However, the references do not need to recognize the same problems addressed by the claims.  
Applicant further argues that the combination is a result of impermissible hindsight.  The examiner respectfully disagrees.  Best teaches the shape change of the disc/sealing member and inlet/seat.  Langkjaer clearly states that it is known to change the inlet side shape.  Langkjaer also relates to valves for supercritical fluids (page 3, lines 1-10).  By providing the valve disc and sealing element to rest on the inlet seat, a better seal can be achieved.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The rejections are maintained.  
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2013/0319484 (“Choi”) in view of U.S. Pat. Pub. No. 20080257430 (“Best”) and WO2010099795 (“Langkjaer”).
With regard to claim 1, Choi discloses an apparatus for treating a substrate (para [0002]), the apparatus comprising: a high-pressure (the phrase “high-pressure” is interpreted to be any pressure as so broadly recited that is not a vacuum) chamber (2500) having a treating space (space within 2500) in which the treating of the substrate (S) by a supercritical fluid (para 0075) (see also para 0092; Fig. 7 connects to Fig. 4; “6100”) (“tubes connecting the storage tank 3100, the second condenser 3400, the pump 3500, and the conversion tank 3200 to each other may constitute the container 6100. Also, tubes connecting the supercritical fluid supply unit 3000, the housing 2510, and the recycling unit 4000 to each other may constitute the container 6100” para 0092) is performed; a fluid supply unit (from 3000; para 0075) including a supply pipe (3001) through which the supercritical fluid is supplied into the high-pressure chamber (2500; Fig. 4); at least one branch pipe (6300) branching off from the supply pipe (3001 at 6100, see para 0092) of the fluid supply unit, the at least one branch pipe (6300) being configured to discharge the supercritical fluid to the outside (waste; outside of pipe; see para 0096, 98); and a safety valve (6430; see Figs. 7-9) provided between the supply pipe (3001/6100) and the at least one branch pipe (6300) and configured to release pressure in the supply pipe (3001/6100) to the at least one branch pipe (6300) when the pressure in the supply pipe (3001/6100) exceeds an allowable pressure (para 0098), wherein the safety valve (6430) includes a first sealing member (6433a), a second sealing member (6432a), an inlet (6431a port opening at 6433) connected to the supply pipe (3001/6100 via lower 6300 see para 0099; Fig. 7); and a disc (6435 in its entirety is considered to be the disc) opening (Fig. 9) and closing (Fig. 8) the inlet; and a disc guide (see annotated fig 9) wherein in a longitudinal axis of the disc (6435), the first sealing member (6433a) is disposed between the disc (6435) and the inlet (6431a opening at 6433)  (at least in position in Fig. 9; sealing element is between the inlet and part of the disc in position in Fig. 8), wherein the disc guide comprises a groove (see annotated Fig. 9) guiding a direction of movement of the disc (6435), and wherein the second sealing member (6432a) is disposed at a side of the groove (see Fig. 9).   
  
    PNG
    media_image1.png
    384
    655
    media_image1.png
    Greyscale

 
 Choi discloses all the claimed features with the exception of disclosing that the sealing member is disposed on an end surface of the disc that faces the inlet.
Langkjaer teaches that it is known in the art to modify a safety valve (pressure relief valve) for supercritical fluids to include an inlet side of any shape, such that the seat and sealing element have any shape, such as that as shaped in prior art valves (see page 2, lines 2-3 and page 2, lines 21-22, page 2, line 30 to page 3, line 2).
Best teaches a valve for supercritical fluids (para [0017] that has a valve disc (244) that opens and closes an inlet (at 240), such that along an axial direction of the disc (244), a sealing member (260) is disposed between the disc (244) and the inlet (at 240) such that the sealing member (260) is disposed on an end surface (bottom surface) of the disc (244) that faces the inlet (at 240) and seats on a seat (304).
Applicant has not disclosed that having the sealing member on an end surface of the disc that faces the inlet solves any stated problem or is for any particular purpose.  Rather, the specification discloses multiple alternative shape/arrangements as seen in Figs. 3-6.  
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the sealing member disposed on an end surface of [the] disc that faces the inlet so that it seats on a seat as taught by Best because the position of the disc and sealing member and seat do not appear to provide any unexpected results, and because it is well known that inlet side can be of any shape, such that the seat and sealing element have any shape, such as that as shaped in prior art valves (as taught by Langkjaer, see page 2, lines 2-3 and page 2, lines 21-22, page 2, line 30 to page 3, line 2).
With regard to claim 12, Choi discloses a safety valve (6430) applied to a high-pressure pipe (6300) through which high-pressure fluid flows (supercritical fluid; paras 0096-0098) and configured to discharge the high-pressure fluid in the high-pressure pipe (6300) to the outside (to atmosphere; para 0096) when pressure in the high-pressure pipe (6300) is higher than or equal to a set pressure (para 0098), the safety valve comprising: a first sealing member (6433a), a second sealing member (6432a), an inlet (6431a port opening at 6433) connected to the high-pressure pipe (3001/6100 via lower 6300 see para 0099; Fig. 7); a disc (6435 in its entirety is considered to be the disc) opening (Fig. 9) and closing (Fig. 8) the inlet, and a disc guide (see annotated Fig. 9), wherein in a longitudinal axis of the disc (6435), the sealing member (6433a) is disposed between the disc (6435) and the inlet (6431a opening at 6433)  (at least in position in Fig. 9; sealing element is between the inlet and part of the disc in position in Fig. 8), wherein the disc guide comprises a groove (see annotated Fig. 9) guiding a direction of a movement of the disc (6435), and wherein the second sealing member (6432a) is disposed at a side of the groove (see Fig. 9).  
Choi discloses all the claimed features with the exception of disclosing that the sealing member is disposed on an end surface of the  disc that faces the inlet.
Langkjaer teaches that it is known in the art to modify a safety valve (pressure relief valve) for supercritical fluids to include an inlet side of any shape, such that the seat and sealing element have any shape, such as that as shaped in prior art valves (see page 2, lines 2-3 and page 2, lines 21-22, page 2, line 30 to page 3, line 2).
Best teaches a valve for supercritical fluids (para [0017] that has a valve disc (244) that opens and closes an inlet (at 240 and seat 304), such that along an axial direction of the disc (244), a sealing member (260) is disposed between the disc (244) and the inlet (at 240) such that the sealing member (260) is disposed on an end surface (bottom surface) of the disc (244) that faces the inlet (at 240).
Applicant has not disclosed that having the sealing member on an end surface of the disc that faces the inlet solves any stated problem or is for any particular purpose.  Rather, the specification discloses multiple alternative shape/arrangements as seen in Figs. 3-6.  
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the sealing member disposed on an end surface of [the] disc that faces the inlet so that it seats on a seat as taught by Best because the position of the disc and sealing member and seat do not appear to provide any unexpected results, and because it is well known that inlet side can be of any shape, such that the seat and sealing element have any shape, such as that as shaped in prior art valves (as taught by Langkjaer, see page 2, lines 2-3 and page 2, lines 21-22, page 2, line 30 to page 3, line 2).
With regard to claim 13, Choi discloses that the high-pressure pipe (6300) includes a pipe through which supercritical fluid flows (para 0096).


Claims 2, 5, 6, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Best and Langkjaer and further in view of U.S. Patent No. 5,203,857 (“Terwilliger”).
With regard to claim 2 and claim 14, Choi (as modified above by Best and Langkjaer) discloses that the safety valve (6430) includes: a body (6431) including a flow passage (passage within; 6431a-6431b) formed therein, the flow passage including the inlet (6431a) connected to the supply pipe (3001/6100 via lower 6300 see para 0099; Fig. 7) and an outlet (6431b) connected to the at least one branch pipe (6300 para 0099), wherein a valve seat (304 of Best) is formed around the inlet (240 in Best, see Fig. 3); wherein one side of the disc (bottom side of disc 244) is in contact with the valve seat (seat 304 of Best); and an elastic member (6434) connected to an opposite side of the disc (left side 6435) and configured to elastically support the disc (see Figs. 8-9), the elastic member (6434) having a set elasticity (spring inherently has a set elasticity), and wherein, in the axial direction of the disc, the first sealing member (260 of Best) is provided on contact surfaces of the disc and the valve seat (disc 244 and seat 304; see Fig. 3 of Best; provided on both contacts surfaces when disc seats/seals on seat 304) when the pressure in the supply pipe is equal to or less than the allowable pressure (when the pressure in the supply pipe is equal or less than the allowable pressure, thus when the valve is closed, seal  is in contact with both contact surfaces; see also para [0098] of Choi).  
Choi discloses all the claimed features with the exception of disclosing that the first sealing member and the second sealing member are made of polyimide.  
Terwilliger teaches that it is known in the art to modify a sealing member for a valve apparatus to be made of polyimide for the purpose of providing a seal that is highly abrasive resistant and heat resistant (col. 5, lines 51-55).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the sealing member(s) of Choi be made of polyimide, such as taught by Terwilliger, for the purpose of providing a seal that is highly abrasive resistant and heat resistant, such as taught by Terwilliger (col. 5, lines 51-55).
With regard to claim 5, Choi (as modified by Best and Langkjaer) discloses that the first sealing member (6433a of Choi/260 of Best) is provided in a shape based on a shape of the valve seat (6433 of Choi/304 of Best) (claim met because “based on a shape of the valve seat” is broadly stated and because the sealing member fits on the valve seat so it is therefore based on the shape of the seat).
With regard to claim 6, Choi (as modified by Best and Langkjaer) discloses, as best understood, that the first sealing member (260) is configured to be coupled to the valve seat (304 of Best) (coupled to via contacting seat in sealing/closed position).
With regard to claim 8 and claim 15, Choi (as modified by Best and Langkjaer) discloses that the disc (6435 of Choi/ 244 in Best) vertically (6435 moves away from/vertical with respect to seat 6433; 244 moves vertically away from seat 304 in Best)) moves with respect to a contact surface with the valve seat (see Figs. 8-9 of Choi/ see Fig. 3 of Best), such that, in the axial direction of the disc (from right toward left in Figs. 8-9 of Choi; up and down in Fig. 3 of Best), the disc overlaps with the valve seat (see Fig. 8, 6435 overlaps until partially overlaps when moves from right to left in Choi; see Fig. 3 of Best; 260 will overlap 304).


Claims 3, 10, 11, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Pat. Pub. No. 2013/0319484) in view of Best and Langkjaer, and Terwilliger as set forth above with respect to claims 1 and 12, and further in view of U.S. Pat. Pub. No. 2012/0273079 (“Guclucan”).
With regard to claim 3 and claim 16, Choi (as modified above) discloses that the body (6431) of the safety valve (6430) further includes a first body with the flow passage and a second body including the elastic member (6434) (see annotated Fig. 8).
 
 
    PNG
    media_image2.png
    548
    985
    media_image2.png
    Greyscale

Choi discloses all the claimed features with the exception of disclosing that the first body is screw coupled with the second body or that the screw coupling surfaces are plated with silver.  
Guclucan teaches that it is known in the art to modify a body with a passageway to be separate bodies that are threaded together (see, Figs. 3A-3C at threads 24/40) and plated with silver (para 0039).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the body of Choi be separated into two bodies that are screw coupled together for the purpose of creating an adjustable and easier to assembly body, and to add silver to the screw threads, such as taught by Guclucan, for the purpose of reducing wear on the bodies.
With regard to claim 10 and claim 18, Choi discloses that the safety valve (6430) includes at least one thread (6307 considered to be part of safety valve; thread on 6307 is 6308) (Choi also discloses that 6436 of 6430 can be threaded – see para 0108).  
Choi discloses all the claimed features with the exception of disclosing that the at least one thread is plated with silver.  
Guclucan teaches that it is known in the art to modify a threads (see, Figs. 3A-3C at threads 24/40) to be plated with silver (para 0039).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the threads of Choi be silver plated, such as taught by Guclucan, for the purpose of reducing wear on the bodies/threads.
With regard to claim 11 and claim 19 and claim 20, Choi discloses all the claimed features with the exception of explicitly disclosing that lubricant is not applied to the safety valve. 
Guclucan teaches that it is known in the art to modify a body with a passageway to be separate bodies that are threaded together (see, Figs. 3A-3C at threads 24/40) and plated with silver (para [0039]), and that the silver threading does not require oil (i.e., lubricant, based on the description of only offering oil in the alternative) (para [0039]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the body of Choi be separated into two bodies that are screw coupled together for the purpose of creating an adjustable and easier to assembly body, and to add silver to the screw threads, such as taught by Guclucan, for the purpose of reducing wear on the bodies, the silver threadings do not need lubricant.


Claims 4, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Pat. Pub. No. 2013/0319484) in view of Best, Langkjaer, (and with respect to claims 4 and 17) Terwilliger and further in view of U.S. Pat. Pub. No. 2016/0123484 (“Mori”).
With regard to claim 4 and claim 17, Choi (as modified above) discloses all the claimed features with the exception of disclosing that at least one of the contact surfaces of the disc and the body is plated with silver.
Mori teaches that it is known in the art to modify contact surfaces of valve elements (i.e., disc/body) to include silver plating in order to reduce wear (see para 0064).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add silver plating, such as taught by Mori, to at least one of the contact surfaces of the disc and body of Choi, for the purpose of reducing wear of the valve components, such as taught by Mori (see para 0064).
With regard to claim 9, Choi discloses that the safety valve (6430) further includes: a primary coupling part (6436) coupled to the supply pipe (6300); and a secondary coupling part (inherently portion of 6430 couples to upper branch pipe 6300 at outlet of valve as so in Fig. 7) coupled to the at least one branch pipe (end of valve coupled to upper 6300).
Choi (as modified above) discloses all the claimed features with the exception of disclosing that primary and secondary coupling parts are plated with silver.
Mori teaches that it is known in the art to modify contact surfaces of valve elements to include silver plating in order to reduce wear (see para 0064).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add silver plating, such as taught by Mori, to at least one of the coupling components of the valve of Choi, for the purpose of reducing wear of the valve components, such as taught by Mori (see para 0064). 
 
 Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753